               Case 19-01298-MAM        Doc 384   Filed 06/19/20     Page 1 of 29




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION
                                    www.flsb.uscourts.gov

In re:                                                   Case No. 18-16248-BKC-MAM
                                                         Chapter 7
CHANCE & ANTHEM, LLC,
      Debtor.
____________________________________/

ROBERT C. FURR not individually but                      ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

         Plaintiff,
v.

JEFFREY M. SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
et al.

      Defendants.
____________________________________/

             SUMMARY OF ATTORNEYS FEES AND COSTS INCURRED BY
       GENOVESE JOBLOVE & BATTISTA, P.A. SUBMITTED PURSUANT TO THE
      ORDER [ECF NO. 381] GRANTING CHAPTER 7 TRUSTEE ROBERT C. FURR’S
      RENEWED MOTION (I) TO STRIKE CERTAIN AFFIRMATIVE DEFENSES IN
      DEFENDANT JEFFREY SISKIND’S AMENDED ANSWER AND AFFIRMATIVE
       DEFENSES [ECF NO. 272] AND ALLEGED COUNTERCLAIM [ECF NO. 273];
     (II) FOR AN ORDER TO SHOW CAUSE WHY JEFFREY SISKIND SHOULD NOT
     BE HELD IN CONTEMPT OF COURT; AND (III) FOR SANCTIONS [ECF NO. 281]

      1. Name of Applicant:                       Genovese Joblove & Battista, P.A.

      2. Role of Applicant:                       Counsel to the Chapter 7 Trustee

      3. Name of Certifying Professional:         John H. Genovese, Esq.

      4. Date Case Filed:                         January 29, 2018

      5. Date of Retention Order:                 July 24, 2018 [ECF No. 103]

      6. Period for this Application:             April 13, 2020 through June 19, 2020
             Case 19-01298-MAM           Doc 384       Filed 06/19/20     Page 2 of 29




    7. Amount of Compensation Sought:                  $58,885.00

    8. Amount of Expense Reimbursement:                $126.40

    9. Total Amount of Compensation Sought
       During Case                                     N/A

    10. Total Amount of Expense
        Reimbursement Sought During Case               N/A

    11. Amount of Original Retainer:                   N/A

    12. Current Balance of Retainer Remaining:         N/A

    13. Last monthly operating report filed:           N/A

    14. If case is Chapter 11, Current funds in
          Chapter 11 estate:                           N/A

    15. If case is Chapter 7, current funds held       $36,473.251
            by Chapter 7 trustee:




1
 The GJB Law Firm, at this time, does not seek a fee award payable from the Debtor’s bankruptcy estate.
The following Application represents the amount of fees and costs incurred in connection with the
prosecution of the Motion to Strike, which have been assessed as sanctions against Jeffrey Siskind
pursuant to the Court’s Order Granting [ECF No. 381] Plaintiff Chapter 7 Trustee Robert C. Furr’s
Renewed Motion (I) to Strike Certain Affirmative Defenses in Defendant Jeffrey Siskind’s Amended
Answer and Affirmative Defenses [ECF No. 272] and Alleged Counterclaim [ECF No. 273]; (II) for an
Order to Show Cause Why Jeffrey Siskind Should Not Be Held in Contempt of Court; and (III) for
Sanctions [ECF No. 281].

                                                   2
               Case 19-01298-MAM        Doc 384   Filed 06/19/20    Page 3 of 29




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION
                                 www.flsb.uscourts.gov

In re:                                                    Case No. 18-16248-BKC-MAM
                                                          Chapter 7
CHANCE & ANTHEM, LLC,
      Debtor.
____________________________________/

ROBERT C. FURR not individually but                       ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

         Plaintiff,
v.

JEFFREY M. SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
et al.

      Defendants.
____________________________________/

  APPLICATION FOR AWARD OF ATTORNEYS FEES AND COSTS INCURRED BY
     GENOVESE JOBLOVE & BATTISTA, P.A. SUBMITTED PURSUANT TO THE
    ORDER [ECF NO. 381] GRANTING CHAPTER 7 TRUSTEE ROBERT C. FURR’S
    RENEWED MOTION (I) TO STRIKE CERTAIN AFFIRMATIVE DEFENSES IN
    DEFENDANT JEFFREY SISKIND’S AMENDED ANSWER AND AFFIRMATIVE
     DEFENSES [ECF NO. 272] AND ALLEGED COUNTERCLAIM [ECF NO. 273];
   (II) FOR AN ORDER TO SHOW CAUSE WHY JEFFREY SISKIND SHOULD NOT
  BE HELD IN CONTEMPT OF COURT; AND (III) FOR SANCTIONS [ECF NO. 281]

         John H. Genovese, Esq. and the law firm of Genovese, Joblove & Battista, P.A. (the

“GJB Law Firm”), pursuant to 11 U.S.C. § 330 and Rule 2016, Federal Rule of Bankruptcy

Procedure, and the requirements set forth in the Guidelines incorporated in Local Rule 2016-

1(B), and having been approved by this Court as attorneys for the Chapter 7 Trustee, Robert C.

Furr (the “Trustee”) [Main Case, ECF No. 103], file their application for compensation, payable

to the GJB Law Firm as sanctions assessed against Jeffrey Siskind, pursuant to the Order
             Case 19-01298-MAM          Doc 384      Filed 06/19/20   Page 4 of 29




Granting [ECF No. 381] (the “Sanctions Order”) Plaintiff Chapter 7 Trustee Robert C. Furr’s

Renewed Motion (I) to Strike Certain Affirmative Defenses in Defendant Jeffrey Siskind’s

Amended Answer and Affirmative Defenses [ECF No. 272] and Alleged Counterclaim [ECF No.

273]; (II) for an Order to Show Cause Why Jeffrey Siskind Should Not Be Held in Contempt of

Court; and (III) for Sanctions [ECF No. 281] (the “Motion to Strike”). The exhibits attached to

this Application, pursuant to the Guidelines, are:

       Exhibits “1-A” and “1-B”- Summary of Professional and Paraprofessional Time.

       Exhibit “2” - Summary of Requested Reimbursements of Expenses.

       Exhibit “3” - The applicant’s complete time records, in chronological order, by activity
                     code category, for the time period covered by this application. The
                     requested fees are itemized to the tenth of an hour.

       The Applicant believes that the requested fees in the amount of $58,885.00 for 106 hours

worked are reasonable considering the twelve factors enumerated in Johnson v. Georgia

Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974), made applicable to bankruptcy proceedings

by In re First Colonial Corp. of America, 554 F.2d 1291 (5th Cir. 1977).

                                       INTRODUCTION

       The Court and the parties are well aware of the facts and circumstances that gave rise to

the Motion to Strike. By way of summary, Jeffrey Siskind is a member of the Florida Bar and an

adversary defendant in this litigation who is representing himself pro se. On April 9, 2020, Mr.

Siskind filed two affirmative defenses and an alleged counterclaim alleging the Trustee was

somehow improvidently appointed in this bankruptcy case, and as a result, making the instant

adversary proceeding is a “fraud on the court” (the “Alleged Counterclaim”) [ECF No. 273].

Mr. Siskind had repeatedly made this unfounded allegation in this bankruptcy case and had

retreated each time the matter was called for hearing. In fact, Mr. Siskind himself had submitted



                                                 2
              Case 19-01298-MAM            Doc 384       Filed 06/19/20      Page 5 of 29




to the Court uncontroverted proof that the Trustee’s interim appointment in this case was made

in the ordinary course by the Office of the United States Trustee. The Alleged Counterclaim

sought to assert claims against the Trustee, individually, as well as the GJB Law Firm and

attorney with the firm involved in this litigation.
                                                                                                           2
        On April 23, 2020, the Trustee, through the GJB Law Firm, filed the Motion to Strike.

On May 14, 2020, the Court noticed an evidentiary hearing on the Motion to Strike and issued a

pre-trial order for an evidentiary hearing [ECF No. 326].              Thereafter, the GJB Law Firm

undertook preparation for the evidentiary hearing by (i) conducting the deposition of Jeffrey

Siskind; (ii) preparing an evidentiary presentation through trial exhibits and witness lists that

were served and submitted to the Court and the parties; (iii) designating the testimony of Jeffrey

Siskind; (iv) preparing a joint stipulation of facts; and (iv) preparing to Chapter 7 Trustee for his

direct examination at the hearing.

        On June 5, 2020, the Court convened the evidentiary hearing by Zoom and advise the

parties that the Court was prepared to rule on the materials submitted to the Court. At the

hearing, the Court awarded the GJB Law Firm compensatory sanctions in connection with the

Motion to Strike:

        “To the extent that ordering compensatory sanctions requires a finding of bad
        faith, the Court finds that the assertion of the second affirmative defense and
        the counterclaims is indicative of Mr. Siskind's bad faith in ignoring an
        express order of this Court. And for that the Court cites to In Re [M]Raz,
        cited at 65 F 3d 1567, at pages 1574 to 76, a 4 decision of the 11th Circuit in
        1995. Mr. Suarez, please submit the fees and costs solely for preparing and

2
  The Trustee, through the GJB Law Firm, prosecuted the Motion to Strike on the basis that the Alleged
Counterclaim failed on its face as a matter of law for four key independent reasons. First, that its entire
premise was facially defective, an affront to the integrity of these judicial proceedings and should be
stricken. Second, that a counterclaim cannot be asserted exclusively against non-parties. Third, that even
if the Court permitted the filing of the alleged counterclaim it would be futile because the Trustee and his
counsel are immune from suit for actions taken in connection with the discharge of their duties. Fourth,
that the Court previously struck Siskind’s affirmative defense with respect to the very same allegations
yet Siskind ignored that order and restated his previously stricken defenses.

                                                     3
             Case 19-01298-MAM         Doc 384     Filed 06/19/20    Page 6 of 29




       prosecuting the motion to strike by way of a motion for approval of sanctions
       award and have that filed by no later than June 19th, 2020. To the extent that
       Mr. Siskind disputes the amount of the sanctions award, not the entitlement,
       the amount, that is sought by the trustee, Mr. Siskind may file an objection
       identifying with specificity the specific time entries to which he objects by
       July 2nd, 2020. The Court will thereafter rule on the amount of the sanctions
       award.”

06/05/2020 H’rg Trans. [ECF No. 382] at p. 18, ln 22 – p. 19, ln 9. Although the allegations

were frivolous and ultimately stricken by the Court, their very nature required a thorough

response and careful review by senior lawyers at the firm. In granting the Motion to Strike, the

Court struck the offending affirmative defenses and dismissed the Alleged Counterclaim with

prejudice.

I.     RETENTION OF APPLICANT, DISCLOSURE OF COMPENSATION AND
       REQUESTED AWARD

       On July 24, 2018, this Court entered the Order Approving Chapter 7 Trustee’s

Application for Employment of John H. Genovese, Esq., and the firm of Genovese Joblove &

Battista, P.A. as counsel for the Chapter 7 Trustee [ECF No. 103]. To date, the GJB Law Firm

has not sought compensation from the Debtor’s bankruptcy estate. This application is filed

solely pursuant to the Sanctions Order and seeks reimbursement from Jeffrey Siskind of fees and

costs incurred in connection with the prosecution of the Motion to Strike (the “Application”)

from April 23, 2020 through June 19, 2020 (the “Application Period”).

       By way of this Application, then GJB Law Firm submits that it has incurred at least

$58,885.00 in professional fees and $126.40 in costs in connection with the prosecution of the

Motion to Strike.




                                               4
            Case 19-01298-MAM          Doc 384      Filed 06/19/20   Page 7 of 29




II.    PROCEDURAL BACKGROUND

       a.     The Bankruptcy Case.

       1.     On January 29, 2018, the Debtor through Siskind filed a voluntary petition for

bankruptcy relief under Chapter 7 of the United States Code (the “Bankruptcy Code”) [Main

Case, ECF No. 1] in the United States Bankruptcy Court for the District of Maryland (the

“Bankruptcy Case”).

       2.     On January 29, 2018, George W. Liebmann was appointed interim Chapter 7

Trustee in the District of Maryland [Main Case, ECF No. 4].

       3.     The Debtor’s section 341 Meeting of Creditors was scheduled to take place on

March 15, 2018 [Main Case, ECF No. 4].

       4.     On March 15, 2018, Defendant Siskind (purportedly on behalf of the Debtor)

sought to disqualify Mr. Liebmann as Trustee [Main Case, ECF No. 38] and sought to continue

the Meeting of Creditors [Main Case, ECF No. 37].

       5.     On March 17, 2018, the Bankruptcy Court in the District of Maryland denied

without prejudice the Motion to Disqualify Mr. Liebmann [Main Case, ECF Nos. 43, 48].

       6.     On May 24, 2018, the Bankruptcy Court in the District of Maryland entered a

Memorandum and Order Transferring Venue to the Bankruptcy Court for the Southern District

of Florida. [Main Case, ECF No. 73].

       7.     On May 25, 2018, Robert C. Furr was appointed as the Chapter 7 Trustee by the

Office of the United States Trustee. [Main Case ECF No. 76].

       8.     On June 8, 2019, the Trustee filed an Application to Employ John H. Genovese,

Esq. and the law firm of Genovese Joblove & Battista, P.A. as General Counsel to the Chapter 7

Trustee [Main Case, ECF No. 80] (the “GJB Application”).



                                              5
             Case 19-01298-MAM         Doc 384     Filed 06/19/20    Page 8 of 29




       9.     On July 9, 2018, the Trustee conducted the Debtor’s section 341 Meeting of

Creditors at 8:30 a.m. in the Southern District of Florida, West Palm Beach Division [Main Case,

ECF No. 78, 90].

       10.    On August 7, 2018, the Court granted the Trustee’s application to employ GJB as

counsel to the Trustee [Main Case, ECF No. 103].

       b.     The Siskind Adversary Proceeding.

       11.    On August 9, 2019, the Trustee filed the above-captioned adversary proceeding

seeking to avoid and recover transfers made by and among the Debtor to Defendant Siskind, his

spouse and entities controlled by Siskind [ECF No. 1].

       12.    On November 1, 2019, the Trustee filed the First Amended Adversary Complaint

[ECF No. 95] (the “FAC”).

       13.    On January 2, 2020, Siskind filed his Answer and Affirmative Defenses to

Plaintiff Robert C. Furr’s First Amended Complaint to Avoid and to Recover Fraudulent

Transfers, for Turnover, for an Accounting, Substantive Consolidation, Injunctive Relief and for

Other Relief [ECF No. 220] (the “Initial Answer”).

       14.    On January 23, 2020, the Trustee filed a Motion to Strike Siskind’s Second

Affirmative Defense and Third Affirmative Defense [ECF No. 230] (the “Motion to Strike”).

       15.    Defendant Siskind did not file a response to the Motion to Strike. On February

25, 2020, the Court entertained argument concerning the Motion to Strike. On March 19, 2020,

the Court entered an Order on the Motion to Strike [ECF No. 263] (“Striking Order”).

       16.    On April 9, 2020, Siskind filed the Amended Answer and Affirmative Defenses

[ECF No. 272] and [Purported] Counterclaim [ECF No. 273] (the “Sham Pleading”).

       17.    On April 23, 2020, the Trustee filed the Renewed Motion (I) to Strike Certain



                                               6
             Case 19-01298-MAM         Doc 384        Filed 06/19/20   Page 9 of 29




Affirmative Defenses in Defendant Jeffrey Siskind’s Amended Answer and Affirmative

Defenses [ECF No. 272] and Alleged Counterclaim [ECF No. 273]; (II) for an Order to Show

Cause Why Jeffrey Siskind Should Not Be Held in Contempt of Court; and (III) for Sanctions

[ECF No. 281].

       18.     On May 14, 2020, the Court entered the Order Setting Evidentiary Hearing by

Video Conference and Establishing Related Deadlines [ECF No. 326] and set the hearing on the

Motion to Strike for June 5, 2020 at 10:00 a.m.

       19.     On May 31, 2020, Siskind filed the Notice of Withdrawal of Second Affirmative

Defense and Counterclaims [ECF No. 346].

       20.     On June 3, 2020, the Trustee filed his Designation of Deposition Testimony of

Jeffery M. Siskind in Support of the Motion to Strike [ECF No. 355].

       21.     Additionally, on June 3, 2020, the Trustee filed the Joint Stipulation of Facts

Concerning the Motion to Strike [ECF No. 356].

       22.     On June 5, 2020, the Court held and evidentiary hearing on the Motion to Strike.

At that time, the Court ruled on the record before it and awarded the GJB Law Firm its fees and

costs in connection with the prosecution of the Motion to Strike.

       23.     On June 18, 2020, the Court entered the Order Granting the Motion to Strike

[ECF No. 31] that among other things, directed the GJB Law Firm to file an application

consistent with the Guidelines by June 19, 2020 [ECF No. 381].

III.   DESCRIPTION AND SUMMARY OF SERVICES PERFORMED

       During the Application Period, the GJB Law Firm performed the services identified in

this Application in connection with the Motion to Stroke. The specific services rendered by the

GJB Law Firm are detailed in the firm’s billing records attached hereto as Exhibit “3”, and



                                                  7
            Case 19-01298-MAM            Doc 384     Filed 06/19/20   Page 10 of 29




which are highlighted in the introductory paragraphs of this Application and below.

IV.    EVALUATION OF SERVICES RENDERED:
       FIRST COLONIAL CONSIDERATIONS

       This Application presents the nature and extent of the professional services rendered by

the GJB Law Firm in connection with its representation of the Trustee in connection with the

Motion to Strike. The recitals set forth in the daily diaries attached hereto constitute only a

summary of the time spent. The undertakings of the GJB Law Firm, and the results obtained, are

evident from the record before the Court and the results obtained in the Sanctions Order.

       American Benefit Life Ins. Co. v. Baddock (In re First Colonial Corp.), 544 F.2d 1291

(5th Cir.), cert. denied, 431 U.S. 904 (1977), enumerates twelve factors a bankruptcy court

should evaluate in awarding fees. First Colonial remains applicable in the Eleventh Circuit to

the determination of reasonableness of fees to be awarded under the Bankruptcy Code. Grant v.

George Schuman Tire & Battery Company, 908 F.2d 874 (11th Cir. 1990); 2 Collier on

Bankruptcy ¶ 330.05[2][a] at 330-33 through 330-37 (L. King 15th ed. 1991); See also Bonner v.

City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981). The twelve factors are:

       The Time and Labor Required:

       The Novelty and Difficulty of the Services Rendered:

       The Skill Requisite to Perform the Services Properly:

       The Preclusion of Other Employment by the Professional Due to the Acceptance of the
       Case:
       The Customary Fee:

       Whether the Fee is Fixed or Contingent:

       Time Limitations Imposed by the Client or Other Circumstances:

       The Experience, Reputation, and Ability of the Professional:

       The Undesirability of the Case:

                                                 8
             Case 19-01298-MAM           Doc 384       Filed 06/19/20     Page 11 of 29




        The Nature and Length of the Professional Relationship of the Client:

        Awards in Similar Cases:

First Colonial, 544 F.2d at 1298-99.

        Based on the standards set forth in section 330 of the Bankruptcy Code and First

Colonial, GJB believes that the fair and reasonable value of its services rendered during the

period covered by this Application is in the amount of $58,885.00 in professional fees and

$126.40 in costs.

        A.      Time, Nature and Extent of Services Rendered, Results Obtained and Related
                First Colonial Factors.

        The foregoing summary, together with the exhibits attached hereto, details the time,

nature and extent of the professional services the GJB Law Firm rendered in connection with the

Motion to Strike during the period covered by this Application. The total number of hours

expended (106 hours) reveals both the seriousness and thoroughness of the work performed in

prosecuting the Motion to Strike. The average hourly rate for the GJB Law Firm during the

period covered by this Application is approximately $555.523. As previously stated, the Motion

to Strike required the involvement of the most senior lawyers at the firm on account of the nature

of the frivolous allegations that were made by Mr. Siskind.

        A.    Novelty and Difficulty of Questions Presented.

        The questions presented in the Motion to Strike were neither novel nor difficult.

However, the seriousness of the allegations raised in the Alleged Counterclaim required a

comprehensive undertaking by the firm.



3
  The rates set forth in this Application are the prevailing rates charged by the GJB Law Firm in
bankruptcy litigation matters during the Application Period. The GJB Law Firm has raised its rates on an
annual basis as disclosed in its initial application for employment in this case [Main Case, ECF No. 80].

                                                   9
             Case 19-01298-MAM          Doc 384       Filed 06/19/20       Page 12 of 29




       B.      Skill Requisite to Perform Services Properly.

       In rendering services to the Trustee, the GJB Law Firm demonstrated substantial legal

skill and expertise in the areas of bankruptcy and fiduciary litigation.

       C.     Preclusion from Other Employment by Attorney Due to Acceptance of Case.

       The GJB Law Firm’s representation in this case did not preclude it from accepting other

employment. However, the nature of the allegations required the firm to devote substantial

resources to its resolution.

       D.    Customary Fee.

       The hourly rates of the GJB Law Firm set forth in the attached exhibits reflect the hourly

rates the GJB Law Firm bills to its clients in other similar bankruptcy cases during the

Application Period. Courts within this district have approved these rates, as have other courts

outside of this district, in other bankruptcy matters in which the GJB Law Firm and other counsel

of like reputation and experience have been involved.

       E.    Whether Fee is Fixed or Contingent.

       The GJB Law Firm’s compensation in this matter is subject to approval of the Court,

subject to the availability of funds for payment, and therefore contingent. The Court should

consider this factor, which militates in favor of a fee in the amount requested. The amount

requested is consistent with the fee which the GJB Law Firm would charge its clients in other

non-contingent, bankruptcy cases for similar work.

       F.    Time Limitations Imposed by Client or Other Circumstances.

       The circumstances of this case typically imposed serious time constraints on the GJB

Law Firm due to the necessity for rapid resolution of significant issues.

       G.    Experience, Reputation and Ability of Attorneys.

                                                 10
            Case 19-01298-MAM            Doc 384      Filed 06/19/20   Page 13 of 29




       The attorneys of Genovese Joblove & Battista, P.A. are experienced in matters of this

kind and are well known to this Court.

       H.    “Undesirability” of Case.

       The GJB Law Firm is privileged to have the opportunity to represent the Trustee and

appear before the Court in this proceeding. However, no law firm or professional desires to be

the subject of allegations in the nature of those raised by the Alleged Counterclaim which

resulted in the filing and prosecution of the Motion to Strike.

       I.   Nature and Length of Professional Relationship with Client.

       The GJB Law Firm has represented the Trustee in various cases in the United States

Bankruptcy Court for the Southern District of Florida.

       J.      Awards in Similar Cases.

       The amount requested by the GJB Law Firm is reasonable in terms of awards in cases of

similar magnitude and complexity. The compensation which the GJB Law Firm requests

comports with the mandate of the Bankruptcy Code, which directs that services be evaluated in

light of comparable services performed in non-bankruptcy cases in the community. Likewise, as

with all law firms, the GJB Law Firm’s overhead expenses are absorbed in the hourly rate. A

large portion of any fee which the Court awards the GJB Law Firm will merely defray such

significant overhead expenses already incurred and paid during the pendency of this case. In

connection with this Application, the GJB Law Firm does not seek reimbursement for fees

incurred on account of work done by paraprofessionals – as would be customary in similar

engagements.




                                                 11
            Case 19-01298-MAM          Doc 384       Filed 06/19/20   Page 14 of 29




       V.      CONCLUSION

       The GJB Law Firm respectfully submits that the fees incurred in connection with the

Motion to Strike were necessary and appropriate under the circumstances. For this reason and all

of the reasons set forth in this Application, the GJB Law Firm submits that its fees and costs

incurred in connection with the Motion to Strike represent $58,885.00 in fees and $126.40 in

costs. The GJB Law firm respectfully defers to the Court’s discretion as to the amount of fee

and costs that should be imposed against Jeffrey Siskind as a sanction.

       WHEREFORE, the GJB Law Firm respectfully request the Court enter an Order, on a

final basis, awarding it its fees and costs incurred in connection with the prosecution of the

Motion to Strike payable as a sanction from Jeffrey Siskind; and (ii) awarding such other and

further relief as the Court deems just and appropriate.

       Dated this 19th day of June, 2020.

                                              GENOVESE JOBLOVE & BATTISTA, P.A.
                                              Counsel to the Chapter 7 Trustee
                                              100 S.E. 2nd Street, Suite 4400
                                              Miami, FL 33131
                                              Tel.: (305) 349-2300
                                              Fax.: (305) 349-2310

                                              By:     /s/ John H. Genovese
                                                      John H. Genovese, Esq.
                                                      Florida Bar No. 280852
                                                      jgenovese@gjb-law.com
                                                      Jesus M. Suarez, Esq.
                                                      Fla. Bar No. 60086
                                                      jsuarez@gjb-law.com
                                                      Barry P. Gruher, Esq.
                                                      Florida Bar No. 960993
                                                      bgruher@gjb-law.com




                                                12
              Case 19-01298-MAM       Doc 384       Filed 06/19/20   Page 15 of 29




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

via CM/ECF notification upon all interested parties registered to receive electronic notification

on this matter and/or via U.S. Mail as indicated on the Service List below on this 19th day of

June, 2020.

                                            By: /s/ John H. Genovese
                                               John H. Genovese, Esq.


                                       SERVICE LIST

Served Via CM/ECF Notification

John H Genovese, Esq on behalf of Plaintiff Robert C Furr
jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-
law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

Barry P Gruher on behalf of Plaintiff Robert C Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Philip B Harris on behalf of Defendant CannaMed Pharmaceuticals, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Florida's Association of Community Banks and Credit
Unions, Incorporated
philip@philipbharris.com

Philip B Harris on behalf of Defendant Second Siskind Family Trust
philip@philipbharris.com

Philip B Harris on behalf of Defendant Siskind Legal Services
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sovereign Gaming and Entertainment, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sympatico Equine Rescue, Inc.
philip@philipbharris.com

Philip B Harris on behalf of Defendant Tanya Siskind

                                               13
           Case 19-01298-MAM         Doc 384      Filed 06/19/20    Page 16 of 29




philip@philipbharris.com

Jeffrey M Siskind on behalf of Counter-Claimant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com




                                             14
               Case 19-01298-MAM       Doc 384       Filed 06/19/20    Page 17 of 29




                                       CERTIFICATION

       1.       I have been designated by Genovese, Joblove & Battista, P.A., (the “Applicant”)
as the professional with responsibility in this case for compliance with the current Mandatory
Guidelines on Fees and Disbursements For Professionals In The Southern District of Florida
Bankruptcy Cases (the “Guidelines”).
       2.       I have read the Applicant’s application for compensation and reimbursement of
expenses (the “Application”). The application complies with the Guidelines, and the fees and
expenses sought fall within the Guidelines, except as specifically noted in this certification and
described in the application.
       3.       The fees and expenses sought are billed at rates and in accordance with practices
customarily employed by the Applicant and generally accepted by the Applicant’s clients.
       4.       In seeking reimbursement for the expenditures described on Exhibit “2”, the
Applicant is seeking reimbursement only for the actual expenditure and has not marked up the
actual cost to provide a profit or to recover the amortized cost of investment in staff time or
equipment or capital outlay (except to the extent that the Applicant has elected to charge for in-
house photocopies and outgoing facsimile transmissions at the maximum rates permitted by the
Guidelines).
       5.       In seeking reimbursement for any service provided by a third party, the Applicant
is seeking reimbursement only for the amount actually paid by the Applicant to the third party.
       6.       The following are the variances with the provisions of the Guidelines, the date of
each court order approving the variance, and the justification for the variance: None.
       Dated: June 19, 2020.

                                      GENOVESE JOBLOVE & BATTISTA, P.A.
                                      Counsel to the Chapter 7 Trustee

                                      By:    /s/ John H. Genovese
                                              John H. Genovese, Esq.




                                                15
              Case 19-01298-MAM           Doc 384       Filed 06/19/20     Page 18 of 29




                      Summary of Professional and Paraprofessional Time
                          Total per Individual for this Period Only
                                     (EXHIBIT “1-A”)

[If this is a final application, and does not cumulate fee details from prior interim applications, then a
separate Exhibit “1-A” showing cumulative time summary from all applications is attached as well]

PROFESSIONALS:
                            Partner/
                            Associate               Year             Total        Hourly
 NAME (Title)               or                                                                  Total Fee
                            Paraprofessional        Licensed         Hours        Rate
 John H. Genovese           Senior Partner /        1979             19.50        $795          $14,527.50
                            Shareholder
 Barry P. Gruher            Partner                 1992             28.00        $550          $15,400.00
 Jesus M. Suarez            Partner                 2008             58.50        $495          $28,957.50
                                                                     106.00                     $58,885.00
 TOTAL

Blended Average Hourly Rate:            $555.52

Total Fees:                             $58,885.00




                                                   16
          Case 19-01298-MAM    Doc 384     Filed 06/19/20   Page 19 of 29




                          Summary of Professional and
                           Paraprofessional Time by
                            Activity Code Category
                           for this Time Period Only
                               (EXHIBIT “1-B”)

ACTIVITY CODE CATEGORY: General Litigation (031)

 NAME                      Total Hours      Hourly Rate     Total Fee
 John H. Genovese          19.50            $795            $14,527.50
 Barry P. Gruher           28.00            $550            $15,400.00
 Jesus M. Suarez           58.50            $495            $28,957.50
 SUBTOTALS                 106.00                           $58,885.00




                                      17
            Case 19-01298-MAM           Doc 384       Filed 06/19/20    Page 20 of 29




                       Summary of Requested Reimbursement Of Expenses
                                      for this Time Period Only
                                            (EXHIBIT “2”)
[If this is a final application which does not cumulate prior interim applications, a separate
summary showing cumulative expenses for all applications is attached as well]

1.     Filing Fees                                                     $0.00

2.     Process Service Fees                                            $0.00

3.     Witness Fees                                                    $0.00

4.     Court Reporter Fees and Transcripts                             $126.40

5.     Lien and Title Searches                                         $0.00

6.     Photocopies
             (a) In-house copies (14,786 at 15¢/page)                  $0.00
             (b) Outside copies ($ )                                   $0.00

7.     Postage                                                         $0.00

8.     Overnight Delivery Charges                                      $0.00

9.     Outside Courier/Messenger Services                              $0.00

10.    Long Distance Telephone Charges (Court Call)                    $0.00

11.    Long Distance Fax Transmissions
       (copies at $1/page)                                             $0.00

12.    Computerized Research /PACER                                    $0.00

13.    Out-of-Southern-District-of-Florida Travel                      $0.00
              (a) Airfare                                              $0.00
              (b) Transportation                                       $0.00
              (b) Lodging                                              $0.00
              (c) Parking                                              $0.00

14.    Other Permissible Expenses (must specify and justify)           $0.00
              (a) Local Travel                                         $0.00
              (b) Professional Fees                                    $0.00
              (c) Translation/Interpreting Service                     $0.00
              (d) Document Production                                  $0.00

Total Expense Reimbursement Requested                                  $126.40

                                                 18
            Case 19-01298-MAM        Doc 384       Filed 06/19/20   Page 21 of 29




                                        EXHIBIT “3”

[The Applicant’s complete time records, in chronological order, by activity code category, for
the time period covered by this application. The requested fees are itemized to the tenth of an
hour.]




                                              19
                           Case 19-01298-MAM           Doc 384          Filed 06/19/20        Page 22 of 29


                                           Genovese Joblove & Battista, P.A.

                                           100 Southeast Second Street, 44th Floor
                                                     Miami, Florida 33131
                                     Telephone (305) 349-2300 Facsimile (305) 349-2310
                                                  Employer ID# XX-XXXXXXX




      Attn: Robert Furr, Trustee
      Robert Furr (Chance & Anthem, LLC)                                                                      June 19, 2020
      ,                                                                                                       Inv. # 98207
                                                                                                              File # 12094-002




Re: Robert Furr (Chance & Anthem / Counterclaim


Statement for Services Rendered Through        Jun 19/20

                                                           - - - Legal Fees - - -

031 / General Litigation
04/13/20            BPG           Receipt and review of Jeffrey M. Siskind’s Amended Answer,                 1.00hr          $550.00
                                  Affirmative Defenses And Counterclaims To Plaintiff Robert             $550.00/hr
                                  C. Furr’s First Amended Complaint To Avoid And To Recover
                                  Fraudulent Transfers, For Turnover, For An Accounting,
                                  Substantive Consolidation, Injunctive Relief And For Other
                                  Relief and Jeffrey M. Siskind’s Limited Objection To Trustee’s
                                  Motion For Entry Of Order Allowing Payment Of Mediation
                                  Fees To Mediator And Standing Objection To The Chapter 7
                                  Trustee’s Claim To Be Duly Appointed (.6); Follow up with J.
                                  Suarez, Trustee and J. Genovese re: same (.4).

04/13/20            JMS           Research factual issues and preliminary drafting on Motion                 4.00hr        $1,980.00
                                  to Strike Counterclaim (3.4); review issues relating to                $495.00/hr
                                  strategy for responding to counterclaim (.6)

04/14/20            BPG           Review and provide comments to draft of Renewed Motion                     1.20hr          $660.00
                                  (I) to Strike Certain Affirmative Defenses in Defendant Jeffrey        $550.00/hr
                                  Siskind’s Amended Answer and Affirmative Defenses [ECF
                                  No. 264]; (II) for an Order to Show Cause Why Jeffrey
                                  Siskind Should Not Be Held in Contempt of Court; and (III)
                                  for Sanctions (.8); Research various issues with respect to
                                  Motion to Strike and for Sanctions (.4).

04/14/20            JMS           Legal research and drafting of Motion to Strike Counterclaim               5.00hr        $2,475.00
                                  and for Sanctions (3.8) and to research concerning immunity            $495.00/hr
                                  doctrines (1.2).

04/15/20            JMS           Continued drafting of Motion to Strike and elaboration of fact             4.50hr        $2,227.50
                                  section (2.3); review bar rules concerning bad faith pleadings         $495.00/hr
                                  (1.2); and research Rule 13 issues related to timeliness (1).




                                                                Page 1
                 Case 19-01298-MAM           Doc 384        Filed 06/19/20            Page 23 of 29
                                  Robert Furr (Chance & Anthem, LLC)                                  File # 12094-002
                                               12094-002                                              Inv. # 98207




04/16/20   JMS         Work on Motion to Strike Counterclaim and for Sanctions                       5.00hr        $2,475.00
                       including factual development (2.4); and research                         $495.00/hr
                       concerning trustee immunity and florida litigation privilege
                       (2.6).

04/16/20   BPG         Review and revise initial draft of Renewed Motion (I) to Strike               0.60hr          $330.00
                       Certain Affirmative Defenses in Defendant Jeffrey Siskind’s               $550.00/hr
                       Amended Answer and Affirmative Defenses [ECF No. 264];
                       (II) for an Order to Show Cause Why Jeffrey Siskind Should
                       Not Be Held in Contempt of Court; and (III) for Sanctions and
                       interoffice conferences with J. Suarez re: same.

04/17/20   JHG         Review motion to strike counterclaim and conference with J.                   1.70hr        $1,266.50
                       Suarez regarding same.                                                    $745.00/hr

04/17/20   JMS         Work on Motion to Strike Counterclaim and for Sanctions,                      4.50hr        $2,227.50
                       and develop arguments concerning offensive pleadings                      $495.00/hr
                       under Rule 12(f) (2.2); and Florida Bar rules on frivolous
                       pleadings (2.3).

04/17/20   BPG         Revisions and editing draft of Chapter 7 Trustee Robert C.                    2.00hr        $1,100.00
                       Furr’s Renewed Motion (I) To Strike Certain Affirmative                   $550.00/hr
                       Defenses In Defendant, Jeffrey Siskind’s Amended Answer
                       And Affirmative Defenses And Purported Counterclaim [Ecf
                       No. 264]; (III) For An Order To Show Cause Why Jeffrey
                       Siskind Should Not Be Held In Contempt Of Court; And (III)
                       For Sanctions (1.5); Review and analysis of preliminary draft
                       of Expert Witness Report (.5).

04/20/20   JMS         Work on Motion to Strike, and develop arguments                               3.20hr        $1,584.00
                       concerning Rule 13 and identity of counter defendants (3.2).              $495.00/hr

04/20/20   BPG         Receipt and review of Chapter 7 Trustee Robert C. Furr’s                      0.90hr          $495.00
                       Renewed Motion                                                            $550.00/hr
                       (I) To Strike Certain Affirmative Defenses In Defendant,
                       Jeffrey Siskind’s Amended Answer And Affirmative
                       Defenses And Purported Counterclaim [Ecf No. 264];
                       (Ii) For An Order To Show Cause Why Jeffrey Siskind
                       Should Not Be Held In Contempt Of Court; And (Iii) For
                       Sanctions

04/21/20   BPG         Review, revise and finalize Renewed Motion (I) to Strike                      2.50hr        $1,375.00
                       Certain Affirmative Defenses in Defendant, Jeffrey Siskind’s              $550.00/hr
                       Amended Answer and Affirmative Defenses [ECF No. 272]
                       and Alleged Counterclaim [ECF No. 273]; (II) For An Order to
                       Show Cause Why Jeffrey Siskind Should Not Be Held in
                       Contempt of Court; and (III) for Sanctions (2.2); Follow up
                       with J. Suarez and E. Castellanos re: same (.3).

04/22/20   JMS         Continued work on Motion to Strike including research on                      3.70hr        $1,831.50
                       standard for Rule 12 and Lawrence v. Goldberg line of                     $495.00/hr
                       cases.




                                                     Page 2
                 Case 19-01298-MAM           Doc 384        Filed 06/19/20          Page 24 of 29
                                  Robert Furr (Chance & Anthem, LLC)                                File # 12094-002
                                               12094-002                                            Inv. # 98207




04/22/20   BPG         Final review and editing of Renewed Motion (I) to Strike                    0.50hr          $275.00
                       Certain Affirmative Defenses in Defendant Jeffrey Siskind’s             $550.00/hr
                       Amended Answer and Affirmative Defenses [ECF No. 272]
                       and Alleged Counterclaim [ECF No. 273]; (II) for an Order to
                       Show Cause Why Jeffrey Siskind Should Not Be Held in
                       Contempt of Court; and (III) for Sanctions with J. Suarez (.5).

04/23/20   JHG         Review revised motion to strike affirmative defense and                     1.90hr        $1,415.50
                       conference regarding same.                                              $745.00/hr

04/23/20   JMS         Research case law concerning Barton and Lawrence and                        5.30hr        $2,623.50
                       incorporate into final memorandum of law (3.5); finalize                $495.00/hr
                       Motion to Strike Counterclaim and prepare same for filing
                       (1.8)

04/23/20   BPG         Conferences with J. Suarez and J. Genovese re: status of                    1.30hr          $715.00
                       case and filing of Motion to Strike Affirmative Defenses and            $550.00/hr
                       for Sanctions (.3); Emails with J. Suarez, J. Genovese and
                       Trustee re: consideration of Barton doctrine in connection
                       with sanctions motion (.3); Follow up with J. Suarez re: email
                       correspondence with J. Siskind, filing of Counterclaim
                       against J. Suarez and GJB law firm, and related case
                       administrative matters (.3); Continuation of review, revise
                       and finalize Plaintiff Chapter 7 Trustee Plaintiff Robert C.
                       Furr's Renewed Motion (I) to Strike Certain Affirmative
                       Defenses in Defendant Jeffrey Siskind’s Amended Answer
                       and Affirmative Defenses [ECF No. 272] and Alleged
                       Counterclaim [ECF No. 273]; (II) for an Order to Show Cause
                       Why Jeffrey Siskind Should Not Be Held in Contempt of
                       Court; and (III) for Sanctions re: Barton Doctrine (.4).

04/23/20   BPG         Final review and editing of Renewed Motion (I) to Strike                    1.20hr          $660.00
                       Certain Affirmative Defenses in Defendant Jeffrey Siskind’s             $550.00/hr
                       Amended Answer and Affirmative Defenses [ECF No. 272]
                       and Alleged Counterclaim [ECF No. 273]; (II) for an Order to
                       Show Cause Why Jeffrey Siskind Should Not Be Held in
                       Contempt of Court; and (III) for Sanctions (.4); Interoffice
                       conferences with J. Suarez re: issues pertaining to the
                       Barton doctrine and finalizing Motion to Strike (.4); Revise
                       and finalize Order Granting Trustee’s Motion for Entry of
                       Order Allowing Payment of Mediation Fees to Mediator and
                       follow up with C. Hopkins re: uploading with the Court (.3);
                       Review draft of Pretrial Stipulation (.4)

05/13/20   JMS         Initial analysis and preparation for presentation on hearing on             1.80hr          $891.00
                       motion to strike (.6); review factual development (.8) and              $495.00/hr
                       present analysis of potential witnesses for trial and facts that
                       need to be established at same (.4).

05/18/20   BPG         Review and edits to outline for topic areas at evidentiary                  0.50hr          $275.00
                       hearing on Motion to Strike Affirmative Defenses and for                $550.00/hr
                       Sanctions.

05/26/20   JHG         Review case strategy issues regarding adversary and                         3.10hr        $2,309.50
                       counterclaim.                                                           $745.00/hr




                                                     Page 3
                 Case 19-01298-MAM          Doc 384         Filed 06/19/20         Page 25 of 29
                                  Robert Furr (Chance & Anthem, LLC)                               File # 12094-002
                                               12094-002                                           Inv. # 98207




05/29/20   JHG         Preparation for and attend deposition of Jeffrey Siskind and               5.50hr        $4,097.50
                       strategy email regarding same.                                         $745.00/hr

05/29/20   JMS         Prepare for and conduct deposition of Jeffrey Siskind (4.5);               6.00hr        $2,970.00
                       attention to preparation for hearings on 6/5 and review order          $495.00/hr
                       on evidentiary hearing (1.2)

05/29/20   BPG         Conferences with J. Suarez and J. Genovese re: issues                      5.00hr        $2,750.00
                       relating to deposition of J. Siskind (1.0); Preparation for and        $550.00/hr
                       attendance at deposition of J. Siskind in connection with
                       evidentiary hearing on Motion to Strike and for Sanctions and
                       Siskind Adversary Proceeding (4.0).

06/01/20   JHG         Review notice of withdrawal and conference with J. Suarez                  1.10hr          $819.50
                       regarding same, review and conference regarding settlement             $745.00/hr
                       proposal.

06/01/20   JMS         Review and Finalize preparation of trial exhibits for 6/5                  4.20hr        $2,079.00
                       evidentiary hearing on Motion to Strike Counterclaim (2.4);            $495.00/hr
                       attention to order of proof for evidentiary hearing and
                       development of facts to be adduced at same (1.8)

06/01/20   BPG         Preparation of Plaintiff’s Designation Of Deposition                       1.00hr          $550.00
                       Testimony Of Jeffrey M. Siskind In Support Of The Plaintiff            $550.00/hr
                       Chapter 7 Trustee Robert C. Furr’s Renewed Motion (I) To
                       Strike Certain Affirmative Defenses In Defendant Jeffrey
                       Siskind’s Amended Answer And Affirmative Defenses [Ecf
                       No. 272] And Alleged Counterclaim [Ecf No. 273]; (II) For An
                       Order To Show Cause Why Jeffrey Siskind
                       Should Not Be Held In Contempt Of Court; And (III) For
                       Sanctions.

06/02/20   BPG         Follow up with J. Suarez, C. Hopkins and J. Sardina re:                    0.50hr          $275.00
                       preparation for evidentiary hearing on Renewed Motion (I) to           $550.00/hr
                       Strike Certain Affirmative Defenses in Defendant Jeffrey
                       Siskind’s Amended Answer and Affirmative Defenses [ECF
                       No. 272] and Alleged Counterclaim [ECF No. 273]; (II) for an
                       Order to Show Cause Why Jeffrey Siskind Should Not Be
                       Held in Contempt of Court; and (III) for Sanctions (.5).

06/03/20   JMS         Prepare deposition designation of J. Siskind in connection                 1.50hr          $742.50
                       with Motion to Strike Counterclaim (.3) and attention to               $495.00/hr
                       preparation of stipulation on agreed facts for hearing on
                       Motion to Strike Counterclaim (.4); review Motion to Strike
                       Counterclaim and consider evidentiary presentation related
                       to same (.8)

06/03/20   BPG         Continued preparation for Zoom evidentiary hearing on                      1.50hr          $825.00
                       Renewed Motion (I) to Strike Certain Affirmative Defenses in           $550.00/hr
                       Defendant Jeffrey Siskind’s Amended Answer and Affirmative
                       Defenses [ECF No. 272] and Alleged Counterclaim [ECF No.
                       273]; (II) for an Order to Show Cause Why Jeffrey Siskind
                       Should Not Be Held in Contempt of Court; and (III) for
                       Sanctions and Motion for Summary Judgment, final hearing
                       exhibits and stipulation of facts (1.0); Follow up with J.
                       Suarez, J. Genovese and Trustee re: same (.5).



                                                    Page 4
                 Case 19-01298-MAM           Doc 384        Filed 06/19/20          Page 26 of 29
                                   Robert Furr (Chance & Anthem, LLC)                               File # 12094-002
                                                12094-002                                           Inv. # 98207




06/04/20   JHG         Review motion to strike (.9); review hearing notebook in                    2.60hr        $1,937.00
                       preparation for hearing (1.7).                                          $745.00/hr

06/04/20   JMS         Draft direct examination of Robert Furr in connection with                  5.40hr        $2,673.00
                       hearing on Motion to Strike Counterclaim (1.8); Conference              $495.00/hr
                       with R. Furr regarding his direct examination (.6); review
                       case law cited in brief on Motion to Strike Counterclaim in
                       preparation of hearing on Motion to Streak (.9); review
                       Siskind deposition transcript and prepare for direct of Siskind
                       or introduction through designation (.7); draft hearing outline,
                       evidence plan and organize trial exhibits for digital
                       presentation (1.4)

06/04/20   BPG         Preparation for evidentiary hearing on Trustee’s Renewed                    3.80hr        $2,090.00
                       Motion (I) to Strike Certain Affirmative Defenses in Defendant          $550.00/hr
                       Jeffrey Siskind’s Amended Answer and Affirmative Defenses
                       [ECF No. 272] and Alleged Counterclaim [ECF No. 273]; (II)
                       For An Order To Show Cause Why Jeffrey Siskind Should
                       Not Be Held In Contempt of Court; and (III) for Sanctions
                       (2.5); Review and revise draft of Trustee's direct testimony
                       (.5);Follow up with J. Suarez, Trustee and J. Genovese re:
                       facts and issues relating to Motion for Sanctions and
                       presentation of evidence in connection with evidentiary
                       hearing (.8).

06/05/20   JHG         Meet with J. Suarez and B. Gruher prior to hearing (.5);                    2.20hr        $1,639.00
                       attend telephonic hearing (1.); conference after hearing                $745.00/hr
                       regarding sanctions and proposed orders (.7).

06/05/20   JMS         Prepare for hearing on Motion to Strike Counterclaim and                    2.60hr        $1,287.00
                       Affirmative Defenses (1.2); Attend evidentiary hearing on               $495.00/hr
                       Motion to Strike Counterclaim (.8) and draft proposed order
                       (.6)

06/05/20   BPG         Meeting with J. Suarez and J. Genovese to review exhibits,                  2.50hr        $1,375.00
                       motions and pleadings in connection with final preparation for          $550.00/hr
                       evidentiary hearing (.8); Attendance and conduct Zoom
                       evidentiary hearing onTrustee’s Renewed Motion (I) to Strike
                       Certain Affirmative Defenses in Defendant Jeffrey Siskind’s
                       Amended Answer and Affirmative Defenses [ECF No. 272]
                       and Alleged Counterclaim [ECF No. 273]; (II) For An Order
                       To Show Cause Why Jeffrey Siskind Should Not Be Held In
                       Contempt of Court; and (III) for Sanctions [ECF No. 281] and
                       Motion for Summary Judgment as to Substantive
                       Consolidation filed by Adversary Defendant Jeffrey Siskind
                       [ECF No. 319] (1.2); Review, revise and finalize proposed
                       Orders on Sanctions Motion for circulation to J. Siskind for
                       review and comments (.3); Follow up with J. Suarez re: same
                       (.2).

06/08/20   JHG         Review proposed orders.                                                     0.60hr          $447.00
                                                                                               $745.00/hr

06/09/20   JHG         Review email from Jeffrey Siskind and proposed order and                    0.80hr          $596.00
                       review proposed alternative order and conference regarding              $745.00/hr
                       same, review adversary.


                                                     Page 5
                           Case 19-01298-MAM              Doc 384     Filed 06/19/20       Page 27 of 29
                                             Robert Furr (Chance & Anthem, LLC)                            File # 12094-002
                                                          12094-002                                        Inv. # 98207




06/18/20             BPG         Preparation of Summary Of First And Final Fee Application                2.00hr        $1,100.00
                                 For Allowance And Payment Of Compensation And                        $550.00/hr
                                 Reimbursement Of Expenses For The Law Firm Of
                                 Genovese Joblove & Battista, P.A. As Counsel For The
                                 Chapter 7 Trustee, Robert C. Furr Pusuant To The Renewed
                                 Motion (I) To Strike Certain Affirmative Defenses In
                                 Defendant Jeffrey Siskind’s Amended Answer And
                                 Affirmative Defenses [Adv. Ecf No. 272] And Alleged
                                 Counterclaim [Adv. Ecf No. 273]; (II) For An Order To Show
                                 Cause Why Jeffrey Siskind Should Not Be Held In Contempt
                                 of Court; And (III) For Sanctions and interoffice conferences
                                 with J. Suarez re: same.

06/18/20             JMS         Work on Fee Application in Connection with Motion for                    1.80hr          $891.00
                                 Sanctions.                                                           $495.00/hr

Total 031 / General Litigation                                                                             106.00      $58,885.00



                                 Total Legal Fees . . .                                                    106.00      $58,885.00


FEE SUMMARY:
Professional                                                 Hours                       Rate        Amount

John H Genovese                                              19.50                  $745.00        $14,527.50
Barry P Gruher                                               28.00                  $550.00        $15,400.00
Jesus M Suarez                                               58.50                  $495.00        $28,957.50

Total Legal Fees . . .                                       106.00                                 $58,885.00




                                                               Page 6
                   Case 19-01298-MAM             Doc 384        Filed 06/19/20        Page 28 of 29
                                        Robert Furr (Chance & Anthem, LLC)                            File # 12094-002
                                                     12094-002                                        Inv. # 98207




                                                      - - Costs - - -
06/17/2020   Court Reporter Fees - hearing transcripts (12094-002) Furr / Chance & Anthe                            126.40

             Total Costs . . .                                                                                     $126.40




                                                         Page 7
                            Case 19-01298-MAM            Doc 384   Filed 06/19/20   Page 29 of 29
                                             Robert Furr (Chance & Anthem, LLC)                     File # 12094-002
                                                          12094-002                                 Inv. # 98207




=====DISBURSEMENT SUMMARY ===============================================================


H214                           Court Reporter Fees                                                                 126.40


Total Disbursements . . .                                                                                        $126.40



                                                             Total New Charges                                $59,011.40

                                                             OUTSTANDING BALANCE                               $59,011.40

TRUST BALANCE                                        $0.00




                                                             Page 8
